Exhibit 99.1 (FORMERLY KEEGAN RESOURCES INC.) CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three and six months ended June 30, 2013 and 2012 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements of Financial Position (Unaudited) Expressed in United States Dollars June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables Prepaid expenses and deposits (note 10(b)) Non-current assets: Plant and equipment Mineral interests and development assets (note 4) Investment in associate (note 5) Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (notes 10 (b)) $ $ Non-current liabilities: Foreign currency warrant liability (note 15(b)) Asset retirement provision (note 7) Total liabilities Shareholders’ Equity Share capital (note 8) Equity reserves (note 9) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Subsequent events (note 4(a) and 10(b)(i)) Commitments (note 11) Contingencies (note 12) Approved by the Board of Directors on August 14, 2013: “Shawn Wallace” Director “Marcel de Groot” Director SEE ACCOMPANYING NOTES 1 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements of Comprehensive Loss (Income) (Unaudited) Expressed in United States Dollars Three months ended Six months ended June 30, June 30, Administration expenses: Consulting fees, directors' fees and wages and benefits (note 10) $ Depreciation Office, rent and administration Professional fees Regulatory fees, transfer agent and shareholder information Share-based payments (note 9(a)) Travel, promotion and investor relations Exploration and evaluation expenses (note 6) Other expenses (income): Accretion expense (note 7) Bank charges and interest Business development (note 3) ) - - Change in foreign currency warrant liability ) - ) - Disposition loss on loss of control of subsidiary - - - Foreign exchange loss (gain) ) Impairment loss on investment in associate (note 5) - - Interest and other income ) Loss (income) and comprehensive loss (income) for the period $ ) $ $ ) $ Loss (earnings) per share Basic and diluted $ ) $ $ ) $ Weighted average number of shares outstanding Basic Diluted SEE ACCOMPANYING NOTES 2 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) Six months ended June 30, 2013 and 2012 Expressed in United States Dollars Number Equity Accumulated Total of shares Share capital reserves deficit equity Balance as at December 31, 2011 $ $ $ ) $ Issuance of common shares for: Exercise of share-based options ) - Mineral interest (note 4(a)) - - Share-based payments (note 9(a)) - - - Net loss for the period - - - ) ) Balance as at June 30, 2012 $ $ $ ) $ Balance as at December 31, 2012 $ $ $ ) $ Share-based payments (note 9(a)) - - - Net income for the period - - - Balance as at June 30, 2013 $ $ $ ) $ SEE ACCOMPANYING NOTES 3 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements of Cash Flows (Unaudited)
